 UNITED AIRCRAFT CORPORATION633United Aircraft Corporation(Pratt & Whitney Divi-sion)and Canel Lodge 700, International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO. Case 1-CA-6967February 22, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn July 13, 1970, Trial Examiner Sidney Shermanissuedhis Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging incertain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action,as setforth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dent, the General Counsel, and the Charging Partyfiled exceptions to the Trial Examiner's Decision andsupporting briefs, and the Charging Party filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, including Respondent'smotion to include the decision of the United StatesCourt of Appeals for the Second Circuit and opposi-tion of Charging Party to Respondent's motion todefer decision,' and hereby adopts the findings, con-clusions,and recommendations of the Trial Examin-er as modified below.We find that Tobin, a union steward, was engagedin protected concerted activity at the time of the inci-dent which gave rise to this proceeding. At that time,Tobinwas assistingthe Union and acting in his ca-pacity as the Union's representative in informing em-ployee Tibbits that, in accordance with the provisionsof the contract, this could not be done on companytime and dropped the cards on a table. Whether or notRespondent believed that, except for the interventionof a supervisor, Tobin would have reclaimed the cardsismere conjecture. Likewise one can only speculate astowhether or not Tobin ever entertained such athought. In view of his throwing the cards on thetable, we find that Tobin was following the terms ofthe contract, this is clearly protected concerted activi-ty, and Respondent's suspicion or good-faith belief asto what Tobin may have done is not relevant. Accord-ingly, we find contrary to the Trial Examiner that therule of law laid down inBurnup and Sims, Inc.,379U.S. 21, is applicable herein.While so finding, we do agree with the TrialExaminer's finding that the weight of the evidenceherein establishes discriminatory motivation on theRespondent's part in its suspension of Union StewardTobin. In addition to the disparity of treatment asillustrated by the written and oral reprimands given tothe other employees involved in the incident, therecord shows that a pattern of discrimination againstunion stewards has been perpetrated by the Respon-dent in priorcases?Moreover, the Respondent's ad-mission that it meted out harsher treatment againstTobin because of his union status convinces us thatthe Respondent's suspensionof Tobin was unlawfullymotivated and for this reason also constitutes a viola-tion of Section 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, United Aircraft Corporation (Pratt& Whitney Division), Hartford, Connecticut, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.1On December31, 1970,Respondent filed with the Board a motion inwhichit again requested deferment of a decision of the merits of the instantcase until such time as the Charging Party complies with the decision of theUnited StatesCourtof Appeals for the SecondCircuitissued December 11,1970. In its decision the court affirmed an order of the United States DistrictCourt forthe District of Connecticut directing the ChargingPartyto proceedto arbitration pursuant to the terms of a collective-bargaming agreement. Wedeem the motion to be without meet and herebydeny it.Although Member Brown would normally defer to grievance-arbitrationprocedures in thetypeof situation involvedhere,he concurs in the presentcase in view of the posture of related Board decisionsin 179 NLRB No. 160and 180 NLRB No. 49.2United Aircraft Corporation (Pratt & WhitneyDivision), 180 NLRB No. 49,and case cited therein in In ITRIAL EXAMINER'S DECISIONSIDNEY SHERMAN,Trial Examiner: The original chargeherein was served on Respondent on January 8, 1970, thecomplaint issued on February 12, and the case was heardon April 2. The only issue litigated was the legality of thesuspension of a union steward under Section 8(a)(3) of theAct. After the hearing, briefs were filed by all parties.Upon the entire record,' including observation of de-meanor,the following findings and recommendations areadopted.For corrections of the transcript, see the order of June 9, 1970.188 NLRB No. 96 634DECISIONSOF NATIONALLABOR RELATIONS BOARD1.RESPONDENTUnited Aircraft Corporation,herein called Respondent,isa Delaware corporation and is engaged at its plants inConnecticutin the manufacture of aircraft engines and rela-ted products.It annually receives,and ships,in interstatecommerce products exceeding $1 million in value.Respon-dent is engaged in commerceunder the Act.11THE UNIONCane) Lodge 700, International Association of Machin-ists and Aerospace Workers,AFL-CIO,herein after calledthe Union,is a labor organization under the Act.IIITHE UNFAIR LABOR PRACTICESThe only issue herein is whether Respondent discrimina-ted against Tobin, a union shop steward, with respect tocertain disciplinary action taken against him.A.Sequence of EventsAt the time of the hearing, in April 1970, Tobin had beena union shop steward at the instant plant in Middletown,Connecticut, for about 1 year, had been the Union's record-ing secretary since August 1969, and had in 1969 successful-ly solicited 34 employees to join the Union. He had workedforRespondent over 4 years, had received a number ofpromotions, and in August 1969 received a commendationfor saving two fellow-employees from injury. He had beenthe object of disciplinary action only once-in 1966 whenhe was reprimanded for absenteeism.The current union contract provides for check-off of un-ion dues and initiationfees,but contains a stipulation thatno checkoff authorization cards will be distributed or col-lected during working hours on company ppremises.2 Thereis also aplant rule and a contract provision limiting solicita-tion by employees.On December 15, Graves executed a membership apph-cation card and a checkoff authorization card and while atwork solicited the advise of another employee, Tibbits, asto how these cards could be transmitted to the Union, and,when Tibbits volunteered to deliver them to a union stew-ard,Graves gave him the cards. Tibbits then approachedTobin and, without explaining the nature of the cards,handed them to him. Upon perceiving what the cards were,Tobin observed that "this" could not be done on companytime and dropped them on a table. However, upon seeinga supervisor approach, Tobin immediately covered thecards with a sheet of paper, and, when asked by the supervi-sor what was going on, gave a noncommittal answer but asthe supervisor drew nearer, and it appeared that he woulddiscover the truth, in any event, Tobin decided to make aclean breast of the matter. Uncovering the cards, he ex-plained that Tibbits had attempted to pass them to him. Theentire incident lasted less than a minute .32This stipulation is contained in Appendix A of the contract and reads asfollows-Section 1 The union shall assume all responsibility for the distributionand collection of payroll deductionassignmentcards for union dues andthe initiation fee, and agrees that such distribution and collection willnot be caned on during working hours on company premises.5 The foregoing findings are based on the testimony of Tobin, which wasin the main consistent with that of Tibbits, except that the latter insisted thatitwas the supervisor, and not Tobin, who uncovered the cards However, asRespondent failed to call the supervisor,and no explanation was offered forsuch failure,it lip inferred that he would not support Tibbits in that regardThe next day, Respondent launched an investigation andon December 29 Tobin was notified of his suspension fromwork for 1 day without pa , on account of his role in thematter, such suspension to be effective the next day. Tibbitsreceived only a written reprimand and Graves an oral one.Although the union contract contains an elaborate griev-ance procedure culminating in arbitration, no grievance wasfiled thereunder by the Union or Tobin. Instead, the Unionfiled the instant charge, whereupon Respondent filed suit infederal district court to compel arbitration of "a disputeconcerning the disciplinary suspension" of Tobin. That suitis still pending.4B.DiscussionThe General Counsel and the Union contendas follows:(a) Tobin did not in fact violate any company rule orcontract provision since he was not engaged in collectingthe cards when the supervisor appeared, but was in fact inthe process of rejecting cards which had been thrust uponhim.(b) Tibbits, who was not a union member, received alesser penalty, notwithstanding that his misconduct wasclearer than Tobin's.(c)Respondent has a history of dischargingunion stew-ards for discriminatory reasons under the guise of enforcinga plant rule or contract provision.(d)Respondent's motive in suspending Tobin was notconcern over misuse of working time but was todiscourageemployees from becoming shop stewards, and to demeansuch stewards, and the Union,itself.These matters will be consideredseriatim.1.Did Tobin violate any plant rule or contract provision?Among the published plant rules is one forbidding thefollowing conduct:Gambling, taking orders, selling tickets, or solicitingmoney or any other type of solicitation.5The union contract also bars any solicitation of employ-ees for union membership or dues on companypremisesduring working time. In addition, as noted above, the unioncontract interdicts any collection of dues checkoff cardsduring worktime.At the hearing, Respondent's assistant personnel manag-er,Hall, testified that it was he who determined in the firstinstance the nature of the disciplinary action against Tobin,as wellas Tibbits and Graves, and that he concluded fromthe investigative reports he received concerning the incidentthat Tobin had violated the aforequoted plant rule andcontractclauseagainst solicitation, as well as the contractu-al prohibition of the collection of checkoff authorizations.Hall explained that he regarded Tobin's receipt of Graves'checkoff authorization card under the circumstances de-scribed above as constituting "collection" of the card withinthe intendment of the contract, and that he equated collect-in g such cards with the sort of solicitation that was pros-cribed by rule and contract. In its brief, however, Respon-dent makes no reference to the "solicitation"issue,relyingAccordingly, Tobinis credited. In anyevent,even if Tibbitsbe credited, thatcircumstance,as will appear from the ensuing discussion,would not affectthe ultimate result herein.4 On May 15, 1970,I issued an order granting Respondent'smotion to staythe instant proceeding pending the outcome of such suit. This order wasreversed,on appeal,by theBoard,with a direction"to proceed forthwith with[a] decision on the merits."See, also, the ruling of June 245While suchrule would on its face seem unduly broad,insofar as it appliesto union solicitation,the matter was not litigated, presumably because of thenarrower,more specific language of the contract,next discussed in the text UNITED AIRCRAFT CORPORATIONonly on the alleged breach of the contractual ban on collec-tion of checkoff cards. In any event, it is clear that the basicdifference between theparties iswhether there was any"collection" here by Tobin. Respondent points to variouscircumstances which it contends indicate that, althoughGraves' cards were thrust upon Tobin by Tibbits, andTobin's initial reaction was a negative one, he finally decid-ed to retain the cards for delivery to the Union s head-quarters.Thus, Respondent points to the fact that, insteadof returning the cards to Tibbits, Tobin dropped them ona table before him and, upon perceiving the approach of asupervisor, attempted by various means to conceal fromhim the existence of the cards, making a complete disclosureonly when he became convinced that the supervisor woulddiscover the truth, in any event. On the other hand, theGeneral Counsel and Union point out that, had Tobin in-tended to retain the cards, he could have put them in hispocket instead of dropping them on the table, and that hisinitial effortsat concealmentof the matter from the supervi-sor wereprompted, not by a desire to retain the cards, butrather by afearthat the Supervisor would place a wrongconstruction on the incident.Strangely enough, no party asked Tobin directly at thehearing whether he in fact intended to retain the cards.Since hewas the General Counsel's witness, and it wouldclearly have been to his interest to deny any such intent, if,in fact, he had none, the failure of the General Counsel toput the question warrants an adverse reference. According-ly, it is found that, although he at first indicated to Tibbitshis reluctance to accept the cards, the approach of the su-pervisor forced Tobin to choose between retaining the cardsor turning them over to the supervisor with an explanationof what had happened, and he chose the former alternative .6However, it is clear that this choice was only momentary,since,upon perceiving that the supervisor was "zeroing in"on the cards, and that Tobin's efforts at concealment wouldthereforebe unavailing,he promptly abandoned his inten-tion to keep the cards and decided to make a full disclosure.Whether such an "on-again-off-again" intention to retainthe cards, coupled with Tobin's overt acts, added up to"collection" under the contract is a difficult question. How-ever,thereis no need to resolve this matter since it sufficesfor present purposes to find, as I do, that Respondent was,in any case, justified in believing that Tobin intended tokeepthe cards and that he would have kept them if thesupervisor had not come upon the scene, and that he wastherebyen agingin conduct forbidden by the contract. Itis further found that such belief would be a valid defenseto the instant charge, if that were in fact the motivatingreason forthe suspension of Tobin .7 We now proceed toconsider the latter issue.6 It may well be that, as the GeneralCounselcontends,Tobin feared thatthe supervisor would put a wrong construction on the incident and refuse tocredit his explanation.However, that apprehension would make it all themore likelythat Tobinwould decide to keep the cards, sincehe wouldobviouslyhave nothing to lose by doing so,if his only alternative was to offeran explanation which would not be accepted.7While underN L.R.B. v. Burnup and Sims,Inc,379 U S. 21, anemployer's honest belief is no defense to a charge of discrimination,regard-less of motivation,that rule is limited to the situationwhere the employee hasin fact engaged in protected concerted activities but discipline is imposedbecause of an erroneous belief that such activities are unprotected.Here, thesituation is that Tobin was either engaged in collecting a dues checkoff cardduring worktime,which was an unprotected concertedactivity, or was re-6352.Disparity of treatmentAs already related, although Tobin was suspended for 1day, Tibbits, who was not a union member, received thelesser penalty of a written reprimand. (Graves, an applicantfor union membership, received a still lighter penalty-anoral reprimand.) Hall acknowledged that he regarded thecontractual ban on collection of checkoff cards as applyingnot only to union officials but to all employees,8 and thatTibbits had therefore violated the contract.He insisted,however, at one point, that Tibbits' offense was not so seri-ous as Tobin's because Tibbits was merely doing anotheremployee a favor in handing the cards to Tobin. Even afteritwas pointed out that Tibbits had played a more active rolethan Tobin, in that he had volunteered to take the cardsfrom Graves and had thrust them upon Tobin, Hall insistedthat Tibbits was "more orless an innocentvictim of arequest." This attemptto assimilateTibbits' role to that ofan innocent bystander reflects on Hall's candor as does hissubsequent vacillation between that position and his avowalthat he regarded Tobin's offense as the more serious be-cause the contract provision represented a commitment bythe Union and Tobin "was a part of that union." Moreover,such avowal is perhaps the most damaging evidence in therecord against Respondent. The evidentmeaningthereof,considered in conjunction with Hall's prior testimony, isthat, while he deemed all employees, and not only the offi-cial union representatives, to be bound by the contractprovision, he took a dimmer view of a breach by one, likeTobin, because he was a member of the Union's hierarchyand the provision represented an undertaking by theUnion.9 However, this is tantamount to saying that, wheretwo employees are guilty of a breach of a provision in aunion contract, the employer may base the seventy of theirpunishment on the extent of their involvement with thefusing to collect such a card,which would be the antithesis of concertedactionAccordingly, the question of motivation is here one of fact, to bedetermined upon all the evidence,and is not controlled by the rule of lawlaid down inBurnup andSims,Inc(While it is not clear that the Board has always strictly observed theforegoing limitation onBurn up and Sims(see the dictum inMarionManufac-turing Company,161 NLRB 55, 56 (fn 1)), such limitation is clearly spelledout in the Court's opinion,where the rule is stated as follows:In sum,section 8(axl) is violated if it is shown thatthe dischargedemployeewasat the time engaged in a protectedactivity,that the employerknew it was such, that the basis of the discharge was an alleged act ofmisconductin the courseof that activity,and that the employee was not,in fact,guilty of thatmisconduct. [Emphasis supplied.]This is in accord with the rationale of the Court that an employeeshould not be required to engage in concerted activities at the risk thathe will be erroneously charged with some misconduct in connectiontherewithThatrationale would not be applicable to the case of anemployee who, like Tobin, is disciplined for alleged misconduct in con-nection with concerted activities,if,as the General Counsel contends,he was not in fact at the time of such alleged misconduct engaging inconcerted activities of any sort but was carefully eschewing such activi-ties.)This construction of the contract seems unavoidable since to hold thatonly union officials were forbidden to collect checkoff cards would defeat thepurpose of the provision of preventing disruption of work. Such disruptionwould be likelyto be just as great if the collecting were done by employeesother than such officials as where it was done by them.As to the banin solicitation,it is clear from the text thereof that it appliedto all employees9Hall did not contend that he heldTobinto stricter accountability becausehe was presumed to be more familiar with the provisions of the contract Sucha contention was precluded,in any event,by the fact that Tibbits'writtenstatement to Respondent's investigators contained the admission that heknew that"itwas wrong"for him to deliver the cards to Tobin. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDunion or on their position in the union's hierarchy. Respon-IvTHE REMEDYdent fails to suggest,and one is at a loss toperceive, howany such propositionsition may be squared with the provisions ofSection 8a (3 of the Act.3.The "pattern" theoryThe General Counsel and the Union contend, further,that Respondent's treatment of Tobin was part and parcelof its over-all strategy, as found by the Board in prior cases,of undermining the Union by denigrating its stewards. Cita-tion ismade to two recent Board decisions involving Re-spondent,10 in which it was found that, in addition to anumber of other unfair labor practices, disciplinary actiontaken by Respondent against a total of 10 union stewards,which action ranged from a 3-day suspension to discharge,was unlawful because motivated by union animus. In thosecases, the Board rejected as pretextual Respondent's con-tention that the disciplinary action was based on violationsof its plant rule and contractual provision against solicita-tion.It is now urged that, in view of the similarity of thecircumstancesof theinstant caseand such other cases, itshould be found here, as there, that Respondent's true mo-tive was to discourage union activity.There appears to be force to this contention. While it hasbeen found that Respondent was justified in believing thatTobin did, in fact, engage in conduct which contravened thecontract, this was also true of some of the stewards involvedin the priorcases." Nevertheless, the Board found upon alltheevidence that it was not such misconduct butRespondent's hostility to the Union that motivated the dis-ciplinary action taken.4.Conclusion as to motivationRespondent points to the minimal nature of the discipli-nary action against Tobin, and at first blush it seems im-probable that Respondent would hope to downgrade theunion and its stewards in the eyes of the employees by sucha mild measure as a 1-day suspension. However,in the caseof one of the stewards involved in the prior case, the disci-pline consisted only in a 3-day suspension. Respondentcites, also, the fact that after Tobin became shop steward hereceived both a promotion and a commendation. I havegiven due weight to this circumstance, as well as all the othermatters relied upon by Respondent, but do not believe thatthey suffice to counterbalance the weight of the evidence ofdiscriminatory motivation, consisting, as it does, of the pat-tern of discrimination against union stewardsestablished bythe Board's findings in the earlier cases, the relative inconse-quentiality of Tobin's conduct in terms of effect on pro-duction,' the disparity in treatment of Tobin as comparedto Tibbits, the difficulty encountered by Hall in attemptingto explain such disparity, and his final admission, in effect,that he meted out a more severe penalty to Tobin than toTibbits because of Tobin'sunion status.Accordingly, itappears that the evidence preponderates in favor of a find-ing that, in suspending Tobin, Respondent violated Section8(a)(3) and(1) of the Act.13'0United Aircraft Corp,179 NLRB No. 160;180 NLRB No 4911See the cases of Stewards D'Andrea and Menard,discussed in the 179NLRB No. 160, both of whom were found to have engaged in some impropersolicitationMoreover,as to stewards Nelson and Tardiff,as well as Menard,the Board there stated that whether or notthey"actually engaged in unionsolicitation or activity during working time, this was merely a pretext toconceal Respondent's discriminatory motive in disciplining them."12As related above,the entire incident on December 15 lasted less that aminuteHaving found that Respondent engaged in certain unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act, I shall recommend that it be directed to ceaseand desist therefrom and take appropriate,affirmative ac-tion.Ithaving been found that Respondent discriminatorilysuspended Tobin on December 30, 1969,I shall recommendthat it be ordered to make him whole for any loss of payresulting therefrom,less his net earnings during that period.Such backpay shall include interest at 6percent as providedinIsis Plumbing&Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Unionis a labor organization within the meaningof Section 2(5) of the Act.3. By suspending Tobin on December 30, 1969, for dis-criminatory reasons, Respondent has violatedSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that United Aircraft Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Suspending employees or otherwise discriminatinggagainst them in order to discourage membership in CanelLodge 700, International Association of Machinists andAerospace Workers, AFL-CIO, or any other labor organi-zation.(b) In any other manner interfering with, restraining, orcoercin its employees in the exercise of their rightsguaran-teed in Section 7 of the Act, except to the extent permittedby the proviso in Section 8(a)(3) of the Act.2. Take the following affirmative action, which is deemednecessary to effectuate the policies of the Act.(a)Make whole Theodore B. Tobin for any loss of pay hemay have suffered by reason of the discrimination againsthim, in the manner set forth in the section of this Decisionentitled "the Remedy."(b) Post at its Middletown, Connecticut, plant, copies ofthe attached notice marked "Appendix."14 Copies of said13 In arriving at this conclusion, I have given no weightto the GeneralCounsel's contentionthat,as shown byevidenceadduced in the two priorcases,Respondent did notenforceany ofits variousprohibitionsagainstmisuseof workingtime, except where union activities wereinvolved,and thatthe suspension of Tobin therefore represented an unlawful, discriminatoryapplication of such prohibitionsA sunilar contentionwas rejected by theBoard in such prior cases and is rejected here for the reasons there stated.14 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided by Sec. 102.48 of theRules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrder isenforced by a Judgmentof a UnitedStatesCourt ofAppeals, thewords in the notice reading"Posted by Orderof the National Labor Rela-tions Board"shall be changed to read"Posted pursuant to a Judgment ofContinued UNITED AIRCRAFT CORPORATIONnotice,on forms provided by the Regional Director forRegion 1, shall be signed by Respondent s authorized repre-sentative,and posted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered,defaced,or covered by anyother material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.11the UnitedStatesCourt of Appeals, Enforcing an Order of the NationalLaborRelationsBoard."13 In the event that this RecommendedOrder is adopted by the Board, thisprovisionshall be modifiedto read: "Notify said Regional Director, inwriting,within 10 daysfrom the dateof this Order, what steps Respondenthad taken to comply herewith."APPENDIX637To refrain from any and all of these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage employees from joining orsupporting Canel Lodge 700, International AssociationofMachinists and Aerospace Workers, AFL-CIO, orany otherunion, by suspending them or otherwise dis-cnmmatinp against them because ofunion member-ship or activity.WE WILL pay Theodore B. Tobin any money he lostas a resultof being suspended on December 30, 1969,with interest at 6 percent.All our employeesare free tojoin or not to join CartelLodge 700,InternationalAssociation of Machinists andAerospace Workers, AFL-CIO.(Representative)(Title)NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees these rights:To engage in self-organizationTo form, join, or heI unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionDatedByUNITED AIRCRAFT CORPORATION(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 20thFloor, John F. Kennedy Federal Building Cambridge &New SudburyStreets,Boston,Massachusetts 02203,Telephone 617-223-3353.